DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional laser interrogation instruments, communications instruments” recited in instant dependent claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0314341 to Lovell et al.  Lovell et al. disclose a system (see entire reference) including an optical fiber (201, 211) integrated into a conveyance subsystem (coiled tubing (105)) that is positionable in a wellbore (121); a backscattering sensor system (119) positionable at the surface to monitor temperature and optical fiber strain along the optical fiber using backscatter light signals received from the optical fiber (paras 0057 and 0059); and a fiber optic rotary joint positionable to optically couple the optical fiber with the backscattering sensor system to provide an optical path for the backscattered light signals to reach the backscattering sensor system (para 0053) (as recited in instant independent claim 1); further including a reel (103) positionable to store at least a portion of the conveyance subsystem/coiled tubing during deployment of the conveyance subsystem/coiled tubing with the wellbore (see Fig. 1) (as recited in instant dependent claim 2); wherein the backscattering sensor system is positionable to monitor the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0314341 to Lovell et al. as applied to claim 1 above, and further in view of “Distributed .
Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0314341 to Lovell et al. and “Distributed Temperature and Strain Discrimination with Stimulated Brillouin Scattering and Rayleigh Backscatter in an Optical Fiber” to Zhou et al. and U.S. 2017/0003177 to Cedilnik et al.  Lovell et al. disclose a downhole optical fiber sensing system and method (see entire reference) including deploying/positioning an optical fiber (201) downhole within a wellbore (121); transmitting a light signal through a fiber optic rotary joint providing an optical path (para 0053) into and out of the optical fiber; receiving a backscattered light signal from the optical fiber (paras 0057 and 0059) through the fiber optic rotary joint; and analyzing the backscattered light signal via an optical sensor system to monitor the temperature and optical fiber strain along the optical fiber simultaneously (as recited in instant dependent claim 19) while running the optical fiber into or out of the wellbore, thus transmitting the light signal through the fiber optic rotary joint is performed while the optical fiber is run into or out of the wellbore (as recited in instant independent claims 9 and 16 and dependent claim 10); wherein receiving the backscattered light signal is performed while a downhole tool (117) within the wellbore (as recited in instant dependent claim 13); wherein receiving the backscattered light signal is performed during a wellbore stimulation operation (i.e. during matrix stimulation or treatment or perforating operations via a perforation tool, see numerous examples in Lovell et al. reference)(as recited in instant dependent 14); wherein deploying the optical fiber within the wellbore is performed by rotating a reel (103) coupled to the fiber optic rotary joint and storing undeployed portions of the optical fiber (as recited in instant dependent claim 15); wherein the optical fiber is integrated into a coiled tubing (105) (as recited in instant dependent claim 17); the reel positionable to store at least a portion of the optical fiber during deployment of the optical fiber downhole within the wellbore (as recited in instant dependent claim 18).  Lovell et al. do .
Zhou et al. disclose an optical fiber sensor system measuring both temperature and strain (see entire reference) wherein both Brillouin and Rayleigh backscattering are employed, further including Brillouin optical time-domain analysis (BOTDA), wherein two (i.e. additional) laser interrogation instruments are employed (see Figure 1), thus two laser interrogation instruments combined together with a 1,310/1,550nm wavelength division multiplexer 1 (WDM1) and a WDM2 (see page 1840) (meeting limitations recited in instant dependent claim 6) and wherein calibration of the temperature and strain coefficients for measurements is performed by operating the two systems separately (see pages 1842-1844), wherein constant known applied strain is induced in the optical fiber and then heated to different temperatures over time, as well as constant temperature being maintained for the optical fiber while altering/changing the known 
In specific regards to instant dependent claim 20, none of the prior art reference limit their disclosures to any required lengths.  Those of ordinary skill in the art as of the effective filing date employ optical fibers having lengths matching the depths/extensional lengths of the wellbores under investigation, which can easily span the recited lengths of 10km to 40 km.  Furthermore, the instant disclosure fails to disclose or require any particular lengths or ranges in lengths in regards to the claimed invention, that is, any particular design and or engineering reasoning to the recited lengths/ranges, and it appears to be simply a design choice, and one of ordinary skill in the art as of the effective filing date would employ any desired fiber optic length to match the depth of the wellbore were measurements of temperature and strain are needed/desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861